Upon the issues as to any incompetency on the part of the blaster Ferenzo, the verdict for defendant was amply sustained. According to usage in such work, any laborer at hand might be called in to help in tamping the charge, if a helper was required. The case is barren of any evidence that Ferenzo exercised superintendence or control. As the court was announcing the issues to go to the jury, plaintiff’s counsel asked also that Ferenzo’s negligence as a superintendent be submitted. This was declined, as not based on the proof given, in which disposition plaintiff’s counsel acquiesced, making no further request. The record showing no error, the judgment and order are unanimously affirmed, with costs. Present — Jenks, P. J., Burr, Rich, Stapleton and Putnam, JJ.